DETAILED ACTION
This correspondence is in response to the communications received May 26, 2020.  Claims 1-12 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, (specifically in claim 1, with reference to the limitation of “negative stiffness”, on line 8) while being enabling for a force-to-displacement-relationship of a negative-stiffness arrangement of a spring with an electroactive film, does not reasonably provide enablement for a force-to-displacement-relationship of a negative stiffness arrangement of a spring without the electroactive film.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  

From claim 1, “the flexible beam having a single stable position, so that the flexible beam can be deformed when a pressure is exerted between said extremities in the direction of the rigid portion, and returns to said single stable position when the pressure is released, so that the spring has a negative stiffness over an operating range”.

The widely held definition of “negative stiffness” is “A mechanical system exhibits a negative stiffness when it requires a decrease in applied force to generate an increase in displacement”.  

Essentially claim 1 states that the spring (3) as shown in Fig. 4, has a “negative stiffness” characteristic, without the presence of the device of the electroactive film (1) and opposing electrodes (2) of Figs. 1A, 1B, 2.   This however, is not what is disclosed in the specification.  The concept of “negative stiffness” is clearly described with regard to Fig. 3B, which depicts a force-to-displacement-relationship graph, as opposed to non-negative stiffness mechanical systems of Figs. 3A and 3C.  Then paragraph 0037 states that the system exhibiting negative stiffness includes all of the spring (3) and electroactive film (1) / electrodes (2).  In the typical positive stiffness model of a ring shaped spring (see Fig. 2), the force required to displace the spring to have a larger diameter, would require more force.  In the negative stiffness model, some additional force application, e.g. the electroactive film (1) with electric field applied across it by electrodes (2) (i.e. a counter acting force), would then be needed to augment the physical force applied to be less to increase the spring diameter.  It would not be possible to have the negative stiffness in the spring itself, since more force would be needed to increase the diameter of the spring, and contradict the negative stiffness model.

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “negative stiffness” in the claim when claiming the spring alone and absent the electroactive film device (see in Figs. 1A-B), is not commensurate with the scope of the enablement and not adequately supported by the written description.  It would be unclear as to how the spring itself could exhibit the negative stiffness characteristic on it’s own.
B. The nature of the invention;
Creating an arrangement where a negative stiffness characteristic can be achieved with a radial spring device.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides no known related prior art which shows a radial spring exhibiting negative stiffness on it’s own.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    572
    760
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 4, annotated by Examiner and provided above, 
a spring (3) comprising a plurality of elements (30), 

each element (30) comprising a rigid portion (31) and a flexible beam (32), 

the extremities (320, 321) of the flexible beam (32) being supported by the rigid portion (31),

the flexible beam (32) having a single stable position (310), so that the flexible beam (32) can be deformed when a pressure is exerted between said extremities in the direction of the rigid portion (between 320, 321 of 32 towards the respective 31 of each element 30), and returns to said single stable position when the pressure is released (discussed in spec.), 

so that the spring has a negative stiffness over an operating range (shown in Fig. 3B and discussed in ¶ 0037),

wherein the rigid portion (31) of at least one element (30) is in contact with the flexible beam (32) of the next element between said extremities of the flexible beam (31 contacts 32 between 321 and 320).


Relevant Prior Art
A rejection was attempted in view of Cramer et al. (US 2017/0055903) Fig. 3, shown below.  However, Cramer lacks the electroactive film which aids in creating the condition possible for the negative stiffness characteristic.

    PNG
    media_image2.png
    611
    780
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    703
    713
    media_image3.png
    Greyscale


Regarding claim 1, the prior art of Cramer discloses in Figs. 1A, 2A, 2B and 3, a spring (31A, 31B, “connection arrangement”, ¶ 0035) comprising a plurality of elements (labelled by Examiner, each element is a single “flexible beams” and single “rigid portions”, at least three elements shown per 31A and 31B), each element comprising a rigid portion (centrally situated “rigid portion”) and a flexible beam (curved cross wise beam like elements, “flexible beams”, and specifically the lower half which the arrows point to, are the identified “flexible beams”), the extremities of the flexible beam being supported by the rigid portion (extremities of the beams being supported at least indirectly by the upper identified “rigid portion”),

the flexible beam having a single stable position (as shown the flexible cross beam attaches to the next rigid portion below), so that the flexible beam can be deformed when a pressure is exerted between said extremities in the direction of the rigid portion (when the element 32 is forced away from the surrounding support 20, the connection arrangements 31A, 31B flex and expand), and returns to said single stable position when the pressure is released (return shown in Fig. 2A, and stretch state is shown in Fig. 2B), 

wherein the rigid portion of at least one element is in contact with the flexible beam of the next element between said extremities of the flexible beam (each rigid portion of one unit element connects to the next unit elements identified beam).

Cramer does not show that the “[flexible beam and spring have the behavior of…] and returns to said single stable position when the pressure is released, so that the spring has a negative stiffness over an operating range.”


Allowable Subject Matter
Currently, no dependent claims are in a condition to correct the issues identified in light of the 112 scope of enablement rejection.  For example, dependent claim 10 states, 
“Actuator comprising a layer of electroactive polymer and a spring according to claim 1, for pre-stretching the electroactive polymer.”
This recitation does not include the 1.) electrodes necessary to operate the electroactive polymer layer 2.) which is oriented as a continuous substrate to the inner side of a 3.) a continuous ring shaped version of the spring.

Further it is noted that by the inclusion of the “negative stiffness” limitation in claim 1, Applicant has effectively elected by original presentation the inventive group disclosed of the embodiment that includes both the spring and the electroactive film (Figs. 3B, 9 and 10).  Removal of this limitation will result in the amendment being considered a non-responsive reply.  See MPEP 821.03.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893